      Case 1:17-cv-02929-HBP Document 62 Filed 09/18/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x


ALBERTO DANIEL BATEN ROJAS,

                      Plaintiff,                17 Civ. 2929   (HBP)

     -against-                                  OPINION
                                                AND ORDER
PIZZA PETE'S LLC, d/b/a
"Pizza Pete's," et al.,

                      Defendants.

-----------------------------------x



          PITMAN, United States Magistrate Judge:


          Plaintiff brings this action under the Fair Labor             i

Standards Act    (the "FLSA"), 29 U.S.C.   §§    201 et al.,   and the 1,New
                                                                        i

York Labor Law (the "NYLL") seeking to recover the differenca           I




between what he was actually paid and the applicable minimum

wage, unpaid overtime premium pay and other damages.            Specif~-

cally, plaintiff alleges that he was not paid the applicable

minimum wage for all the hours he worked, was not paid overtxme

premium pay at the rate of 150% of his regular hourly rate fdr

the hours he worked in excess of 40 hours per week, did not

receive the "spread-of-hours" pay required by the NYLL for those

days on which the difference between his start and finish times

exceeded ten hours and did not receive the wage statements aqd

wage notices required by the NYLL.      The parties have now readhed

a settlement and the matter is before me on the parties' joint

application for approval of the settlement.          All parties have
         Case 1:17-cv-02929-HBP Document 62 Filed 09/18/19 Page 2 of 3



consented to my exercising plenary jurisdiction pursuant to 28

U.S.C.    §    636 (c).

                On September 3, 2019, I issued an Opinion and Order in

this matter approving the parties' settlement except for coun-

sel's fees request.        Counsel sought a fee of one-third of the

settlement amount which was almost three times his lodestar

figure.        I advised counsel in my September 3 Opinion and Order

that I would approve the settlement if counsel reduced his fee to

twice his lodestar figure or $22,298.50 plus costs.

                By letter dated September 13, 2019 (Docket Item 61),

plaintiff's counsel has advised that he has agreed to modify the

settlement agreement to reduce the amount allocated to attorney's

fees to $22,298.50, with the difference between that figure and

the amount originally sought as fees being remitted to plaintiff.

                Accordingly, the settlement agreement in this matter,

as modified by plaintiff's letter dated September 13, 2019

(Docket Item 61), is approved.        This matter is dismissed with

prejudice and without costs.        The Clerk of the Court is respect-

fully requested to mark this matter closed.

Dated:        New York, New York
              September 18, 2019

                                           SO ORDERED



                                           HENRYPIT
                                           United States Magistrate Judge


                                       2
      Case 1:17-cv-02929-HBP Document 62 Filed 09/18/19 Page 3 of 3



Copies transmitted to:

All Counsel




                                    3
